DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/18/22 are acknowledged. Claim 1 has been amended. Claims 2-6, 13-16, and 20-21 have been canceled. Claims 1, 7-12, 17-19, and 22-25 are pending. Clams  9-12, 17-19, and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/21.
Claims 1, 7, and 8 are under examination as they read on the elected species
LY2784544 and cisplatin.
Withdrawn Rejection
The rejection of claim(s) 1, 7, and 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lannutti et al. (US Patent Application Publication 2015/0148345 A1, published May 28, 2015), is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 5 of the previous Office action.
Maintained Rejection
Claim Interpretation
It should be noted that LY2784544 is an alternative name for gandotinib (See paragraph 0136 of the instant specification).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khodarev et al. (US Patent Application Publication 2018/0256678 A1, published September 13, 2018).
The claims are drawn to a pharmaceutical composition comprising a DNA damaging agent and an inhibitor of the Janus kinase 2 (JAK2)-signal transducer and activator of transcription 5 (STATS) pathway as the only active ingredients, wherein the DNA damaging agent is a platinum-based drug, and the inhibitor is gandotinib, TG46, or a combination thereof.
Khodorev et al. teach a pharmaceutical composition comprising a selective inhibitor of JAK2, wherein the JAK2 inhibitor is LY2784544 (See claims 12 and 23, and paragraphs 0029-0030). Khodorev et al. teach that the JAK2 inhibitor composition can additionally comprise a platinum drug, such as cisplatin and carboplatin (see paragraphs 0030-0032 and 0073-0076). Khodorev et al. teach that the pharmaceutical preparations may be in unit dosage form and the unit dosage form can be a packaged preparation, such as a kit (See paragraph 0104). Thus, Khodorev et al. teach anticipate the claims.
Applicant’s Arguments
Applicant argues that the Khodarev does not expressly disclose a pharmaceutical composition in which the only active ingredients are a DNA damaging agent that is a platinum-based drug and an inhibitor of JAK2-STAT5 pathway that is gandotinib, TG46, or a combination thereof. Applicant argues that a POSA would not at once envisage the combination from the laundry list of in Khodarev. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the JAK2 inhibitor is disclosed in possible combination with a multitude of various agents, Khodorev et al. explicitly names the JAK2 inhibitor LYS2784544 and states that the JAK2 inhibitor can be used in combination with other specific agents, including agents such as platinum coordination complexes such as cisplatin and carboplatin. The reference specifically names each component of the combination, and thus, one of skill in the art could readily envisage each component of the combination. Further, following the teachings of the reference, one of skill in the art would yield a composition wherein the inhibitor of JAK2 and the  platinum drug, such as cisplatin and carboplatin are the only active ingredients (see paragraphs 0030-0032 and 0073-0076). Khodarev teaches that the phrase “combination therapy” (or “co-therapy”) embraces the administration of an agent used in JAK/STAT pathway inhibition and one or more of anticancer agents such as a chemotherapeutic agent and/or radiation therapy, as part of a specific treatment regimen intended to provide a beneficial effect from the co-action of the JAK/STAT pathway inhibitor and the other agent. Thus, Khodarev contemplates combinations of the JAK/STAT pathway inhibitor and a single additional agent, such a a platinum drug, as the only components of the combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noronha et al. (US Patent Application Publication 2007/0259904 A1, published November 8, 2007) disclose compound N-tert-Butyl-3-5-methyl-2-(4-morpholin-4-ylmethyl-phenylamino)-pyrimidin-4-ylamino-benzene sulfonamide (Compound XLVI), which is TG-46 (See paragraphs 0293-0298). Noronha et al. teach pharmaceutical compositions comprising the compound and a therapeutic agent, such as cisplatin/carboplatin (See paragraphs 0101-0102 and 0118). 
Claim Status
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646